Case 2:18-cv-03041-DSF-RAO Document 285 Filed 10/26/18 Page 1 of 10 Page ID #:8371



1    Philip A. Toomey (Bar No. 89598)
2     ptoomey@leechtishman.com
     Eric J. Wu (Bar No. 270228)
3
      ewu@leechtishman.com
4    LEECH TISHMAN FUSCALDO & LAMPL
     841 Apollo Street, Suite 325
5
     El Segundo, CA 90245
6    Telephone: 424.738.4400
     Facsimile: 424.738.5080
7
     Attorneys for Defendant, Patrick Joseph Soria
8

9                        UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11
     NATIONSTAR MORTGAGE LLC                        CASE NO. 2:18-cv-03041-DSF
12                                                  (RAOx)
13   Plaintiff,
                                                    JUDGE: Hon. Dale S. Fischer
14
     vs.                                            CTRM.: 7D
15
     PATRICK JOSEPH SORIA, an                       STIPULATION AND
16
     individual; et al.                             PROTECTIVE ORDER RE:
17                                                  PRIVILEGED INFORMATION
18
     Defendants.                                    AND MATERIAL ON SORIA
                                                    CELL PHONE AND AT
19                                                  WELLWORTH PROPERTY
20

21
                                                    ACTION FILED: April 11, 2018
22
                                                    TRIAL DATE:            None Set
23

24
     ///
25
     ///
26
     ///
27
     ///
28




                     STIPULATION AND PROTECTIVE ORDER – PRIVILEGED MATERIAL ON   1
                     CELL PHONE AND AT WELLWORTH
Case 2:18-cv-03041-DSF-RAO Document 285 Filed 10/26/18 Page 2 of 10 Page ID #:8372



1
           IT IS HEREBY STIPULATED by and between the parties to this Action
2
     Plaintiff, Nationstar Mortgage LLC (“Nationstar”), Permanent Receiver, Robb
3
     Evans & Associates LLC (the “Receiver”), and Defendant, Patrick Joseph Soria
4
     (“Soria”) (collectively, the “Parties”), by and through their respective counsel of
5
     record, that in order to facilitate the exchange of information and documents
6
     located on Soria’s cell phone (produced to the Permanent Receiver in September
7
     of 2018) and/or located at 10809 Wellworth Avenue, Los Angeles, California
8

9
     90024 (the “Wellworth Property”) which may be subject to confidentiality

10
     limitations on disclosure due to federal laws, state laws, privacy rights, and/or

11   privilege the Parties stipulate as follows:
12         1.       In this Stipulation and Protective Order, the words set forth below
13   shall have the following meanings:
14                  a.     “Proceeding” means the above-entitled proceeding (Case No.
15   2:18-cv-03041 DSF (RAOx).
16                  b.     “Court” means the Hon. Dale S. Fischer or any other judge to
17   which this Proceeding may be assigned, including Court staff participating in such
18   proceedings.
19                  c.     “Designating Party” means                the Party that designates
20   Documents, Testimony, or Information, as defined below, as “Privileged.”
21
                    d.     “Disclose” or “Disclosed” or “Disclosure” means to reveal,
22
     divulge, give, or make available Documents, or any part thereof, or any
23
     information contained therein.
24
                    e.     “Documents” means (i) any “Writing,” “Original,” and
25
     “Duplicate” as those terms are defined by California Evidence Code Sections 250,
26
     255, and 260, which have been produced in this Proceeding by any person or
27
     entity, and (ii) any copies, reproductions, or summaries of all or any part of the
28




                         STIPULATION AND PROTECTIVE ORDER – PRIVILEGED MATERIAL ON   2
                         CELL PHONE AND AT WELLWORTH
Case 2:18-cv-03041-DSF-RAO Document 285 Filed 10/26/18 Page 3 of 10 Page ID #:8373



1
     foregoing located on Soria’s cell phone and/or located at the Wellworth Property,
2
     as set forth above, production of which has been compelled by the Court
3
                  f.     “Information” means the content of Documents.
4
                  g.     “Privileged” means any Document protected by attorney-client
5
     privilege, work product privilege, and/or the privilege against self-incrimination,
6
     and/or any other applicable privilege.
7
           2.     With respect to information and documents that may be located at the
8

9
     Wellworth Property, the Parties agree as follows:

10
                  a.     The Receiver is authorized by the Court to take custody,

11   control, and possession of all assets, documents, and data located at the Wellworth
12   Property which it believes in good faith to be under the control of either Patrick
13   Soria or the Receivership Defendants.
14                b.     Upon visiting the Wellworth Property, and prior to the
15   Receiver’s taking possession of any assets, documents, and data it deems
16   appropriate, Leech Tishman Fuscaldo & Lampl, Inc. (“Leech Tishman”), Soria’s
17   counsel of record, shall prepare an inventory of all assets, documents, and data to
18   be seized by the Receiver. A copy of the inventory shall be provided to the
19   Receiver.
20                c.     Leech Tishman shall receive a copy of all documents and data
21
     seized by the Receiver. Leech Tishman is responsible for all costs related to
22
     copying any seized documents and data.
23
                  d.     The Receiver agrees it will not begin review of seized
24
     documents and data until either: (a) Soria’s counsel agrees; or (b) the Court
25
     orders/allows such review. Leech Tishman shall inform the Receiver of any
26
     privileged documents or data that the Receiver should not review. In any event, the
27
     Receiver may begin review of non-privileged documents and data beginning two
28




                       STIPULATION AND PROTECTIVE ORDER – PRIVILEGED MATERIAL ON   3
                       CELL PHONE AND AT WELLWORTH
Case 2:18-cv-03041-DSF-RAO Document 285 Filed 10/26/18 Page 4 of 10 Page ID #:8374



1
     weeks after the Parties visit the Wellworth Property and the Receiver takes
2
     possession of any assets, documents, and data, unless otherwise ordered by the
3
     Court.
4
              3.   The Designating Party shall have the right to designate as “Privileged”
5
     any Documents or Information that the Designating Party in good faith believes to
6
     be Privileged. Such Privileged Documents or Information will be withheld from all
7
     other Parties, including Nationstar and the Receiver. If Privileged Documents or
8

9
     Information that were obtained from either Soria’s cell phone or the Wellworth

10
     Property are currently in possession of Nationstar and the Receiver as of the date

11   this Order is executed, such Documents or Information will be deemed to have
12   been produced inadvertently and Paragraph 3 will apply.
13            4.   The inadvertent production of any “Privileged” information by any of
14   the undersigned Parties or non-Parties to the Proceedings of any Document in this
15   Proceeding shall be without prejudice to any claim that such item is “Privileged”
16   and such Party shall not be held to have waived any rights by such inadvertent
17   production. In the event that any Document that is subject to a “Privileged”
18   designation is inadvertently produced without such designation, the Party that
19   inadvertently produced the document shall give written notice of such inadvertent
20   production within twenty (20) days of discovery of the inadvertent production,
21
     and describe the basis for the “Privileged” designation. Upon receipt of such
22
     Inadvertent Production Notice, the Party that received the inadvertently produced
23
     Document shall promptly destroy the inadvertently produced Document and all
24
     copies thereof, or, if demanded by the producing party, at the expense of the
25
     producing Party, return the original and all copies of such Document, to counsel
26
     for the producing Party. Should the receiving Party choose to destroy such
27
     inadvertently produced “Privileged” Document, the receiving Party shall notify
28




                       STIPULATION AND PROTECTIVE ORDER – PRIVILEGED MATERIAL ON   4
                       CELL PHONE AND AT WELLWORTH
Case 2:18-cv-03041-DSF-RAO Document 285 Filed 10/26/18 Page 5 of 10 Page ID #:8375



1
     the producing Party in writing of such destruction within ten (10) days of receipt
2
     of written notice of the inadvertent production. This provision is intended to apply
3
     to any inadvertent production of any Document which is Privileged. In the event
4
     that this provision conflicts with any applicable law regarding waiver of privilege
5
     through the inadvertent production of Documents, such law shall govern.
6
           5.     In the event that counsel for a Party receiving Documents designated
7
     as “Privileged” objects to such designation with respect to any or all of such
8

9
     items, said counsel shall advise counsel for the Designating Party, in writing, of

10
     such objections, the specific Documents to which each objection pertains, and the

11   specific reasons and support for such objections (the “Designation Objections”).
12   Counsel for the Designating Party shall have thirty (30) days from receipt of the
13   written Designation Objections to either (a) agree in writing to de-designate
14   Documents pursuant to any or all of the Designation Objections and/or (b) file a
15   motion with the Court seeking to uphold any or all designations on Documents
16   addressed by the Designation Objections (the “Designation Motion”). Pending a
17   resolution of the Designation Motion by the Court, any and all existing
18   designations on the Documents at issue in such Motion shall remain in place. The
19   Designating Party shall have the burden on any Designation Motion of
20   establishing the applicability of its “Privileged” designation. In the event that the
21
     Designation Objections are neither agreed to nor timely addressed in a
22
     Designation Motion, then such Documents shall be de-designated in accordance
23
     with the Designation Objections applicable to such material.
24
           6.     Any Party to the Proceeding (or other person subject to the terms of
25
     this Stipulation and Protective Order) may ask the Court, after appropriate notice to
26
     the other Parties to the Proceeding, to modify or grant relief from any provision of
27
     this Stipulation and Protective Order.
28




                      STIPULATION AND PROTECTIVE ORDER – PRIVILEGED MATERIAL ON   5
                      CELL PHONE AND AT WELLWORTH
Case 2:18-cv-03041-DSF-RAO Document 285 Filed 10/26/18 Page 6 of 10 Page ID #:8376



1
           7.     If any person subject to this Stipulation and Protective Order who has
2
     custody of any Privileged Documents receives a subpoena or other process
3
     (“Subpoena”) from any government or other person or entity demanding
4
     production of Privileged Documents, the recipient of the Subpoena shall promptly
5
     give notice of the same by electronic mail transmission, followed by either express
6
     mail or overnight delivery to counsel of record for the Designating Party, and shall
7
     furnish such counsel with a copy of the Subpoena. Upon receipt of this notice, the
8

9
     Designating Party may, in its sole discretion and at its own cost, move to quash or

10
     limit the Subpoena, otherwise oppose production of the Privileged Documents,

11   and/or seek to obtain privileged treatment of such Privileged Documents from the
12   subpoenaing person or entity to the fullest extent available under law. The recipient
13   of the Subpoena may not produce any Documents, pursuant to the Subpoena prior
14   to the date specified for production on the Subpoena. Nothing in this paragraph
15   shall apply to any subpoena or process or other request for documentation wherein
16   notification to the Designating Party would violate any law, regulation, order or
17   would otherwise violate any governmental entity’s requirement for confidentiality
18   and/or non-disclosure of or in their investigation/proceedings, or would disregard
19   any governmental entity’s request for confidentiality and/or non-disclosure of or in
20   their investigation/proceedings.
21
           8.     Nothing in this Stipulation and Protective Order shall be construed to
22
     preclude any Party from asserting in good faith that certain Privileged Documents
23
     require additional protection. The Parties shall meet and confer to agree upon the
24
     terms of such additional protection.
25
           9.     If, after execution of this Stipulation and Protective Order, any
26
     Privileged Documents submitted by a Designating Party under the terms of this
27
     Stipulation and Protective Order is Disclosed by a non-Designating Party to any
28




                      STIPULATION AND PROTECTIVE ORDER – PRIVILEGED MATERIAL ON   6
                      CELL PHONE AND AT WELLWORTH
Case 2:18-cv-03041-DSF-RAO Document 285 Filed 10/26/18 Page 7 of 10 Page ID #:8377



1
     person other than in the manner authorized by this Stipulation and Protective
2
     Order, the non-Designating Party responsible for the Disclosure shall bring all
3
     pertinent facts relating to the Disclosure of such Privileged Documents to the
4
     immediate attention of the Designating Party. Nothing in this paragraph shall
5
     apply to any disclosure wherein notification to the Designating Party would violate
6
     any law, regulation, order or would otherwise violate any governmental entity’s
7
     requirement    for    confidentiality      and/or     non-disclosure          of       or   in   their
8

9
     investigation/proceedings, or would disregard any governmental entity’s request

10
     for confidentiality and/or non-disclosure of or in their investigation/proceedings.

11         10.     This Stipulation and Protective Order is entered into without prejudice
12   to the right of any Party to waive the applicability of this Stipulation and Protective
13   Order to any Privileged Documents or Information designated by that Party. If the
14   Designating Party uses Privileged Documents or Information in a non-privileged or
15   non-confidential manner, then the Designating Party shall advise that the
16   designation no longer applies.
17         11.     Unless otherwise stated in this Stipulation and Protective Order, or
18   otherwise permitted or ordered by the Court, Privileged Documents or Information
19   cannot be used by any Party (except for the Designating Party) for any purpose,
20   whether related to this Proceeding or otherwise.
21
           12.     This Stipulation and Protective Order shall continue to be binding
22
     after the conclusion of this Proceeding and all subsequent proceedings arising from
23
     this Proceeding, except that a Party may seek the written permission of the
24
     Designating Party or may move the Court for relief from the provisions of this
25
     Stipulation and Protective Order. To the extent permitted by law, the Court shall
26
     retain jurisdiction to enforce, modify, or reconsider this Stipulation and Protective
27
     Order, even after the Proceeding is terminated.
28




                       STIPULATION AND PROTECTIVE ORDER – PRIVILEGED MATERIAL ON        7
                       CELL PHONE AND AT WELLWORTH
Case 2:18-cv-03041-DSF-RAO Document 285 Filed 10/26/18 Page 8 of 10 Page ID #:8378



1
           13.   Upon written request made within thirty (30) days after the
2
     settlement or other termination of the Proceeding (for purposes of this Section
3
     13, “termination of the Proceeding” shall mean resolution of this matter by
4
     settlement, dismissal or judgment (after appeal, in the event any party wishes to
5
     appeal such dismissal or judgment), regardless of whether the Receivership is still
6
     in place), the undersigned Parties shall have thirty (30) days to either (a)
7
     promptly return to counsel for each Designating Party all Privileged
8

9
     Documents or Information and all copies thereof, (b) agree with counsel for the

10
     Designating Party upon appropriate methods and certification of destruction or

11   other disposition of such Privileged Documents, or (c) as to any Documents or
12   other Information not addressed by sub-paragraphs (a) and (b), file a motion
13   seeking a Court order regarding proper preservation of such Materials.
14   Notwithstanding anything to the contrary herein, the Receiver’s obligations under
15   this paragraph shall terminate for all purposes thirty (30) days after entry of an
16   order discharging the Receiver. To the extent permitted by law the Court shall
17   retain continuing jurisdiction to review and rule upon the motion referred to in
18   sub-paragraph (c) herein.
19         14.   After this Stipulation and Protective Order has been signed by counsel
20   for all Parties, it shall be presented to the Court for entry. Counsel agree to be
21
     bound by the terms set forth herein with regard to any Privileged Documents that
22
     have been produced before the Court signs this Stipulation and Protective Order.
23
           15.   The Parties and all signatories agree to be bound by this Stipulation
24
     and Protective Order pending its approval and entry by the Court. In the event that
25
     the Court modifies this Stipulation and Protective Order, or in the event that the
26
     Court enters a different Protective Order, the Parties agree to be bound by this
27
     Stipulation and Protective Order until such time as the Court may enter such a
28




                      STIPULATION AND PROTECTIVE ORDER – PRIVILEGED MATERIAL ON   8
                      CELL PHONE AND AT WELLWORTH
Case 2:18-cv-03041-DSF-RAO Document 285 Filed 10/26/18 Page 9 of 10 Page ID #:8379



1
     different Order. It is the Parties’ intent to be bound by the terms of this Stipulation
2
     and Protective Order pending its entry so as to allow for immediate production of
3
     Privileged Documents under the terms herein.
4
           16.    This Stipulation and Protective Order may be executed in
5
     counterparts.
6

7

8
     STIPULATED AND AGREED:

9    DATED: October 26, 2018                HALL GRIFFIN LLP
10

11

12                                          By: /s/ Jered T. Ede
13
                                                 Howard D. Hall
                                                 Jered T. Ede
14                                               Timothy A. Burnett
15                                               Jane M. Kutepova
                                                 Cheyenne S. Schneider
16
                                            Attorneys for Plaintiff
17                                          NATIONSTAR MORTGAGE LLC
18

19
     DATED: October 26, 2018                BARNES & THORNBURG LLP

20

21
                                            By:   /s/ Gary Owen Caris
22
                                                 Gary Owen Caris
23                                          Attorneys for Permanent Receiver
24                                          ROBB EVANS & ASSOCIATES LLC
25

26

27

28




                      STIPULATION AND PROTECTIVE ORDER – PRIVILEGED MATERIAL ON   9
                      CELL PHONE AND AT WELLWORTH
     Case 2:18-cv-03041-DSF-RAO Document 285 Filed 10/26/18 Page 10 of 10 Page ID
                                      #:8380


1    DATED: October 26, 2018                LEECH TISMAN FUSCALDO & LAMPL,
2                                           INC.
3

4
                                            By:   /s/ Eric J. Wu
5
                                                 Philip A. Toomey
6                                                Eric J. Wu
7
                                            Attorneys for Defendant
                                            PATRICK JOSEPH SORIA
8

9
                I, Eric J. Wu, hereby attest that all other signatories to this Stipulation,
10
     and on whose behalf it is submitted, concur in its content and have authorized its
11
     filing. I make this attestation pursuant to Local Rule 5-4.3.4.
12

13
     Dated: October 26, 2018                            /s/ Eric J. Wu
14                                                     Eric J. Wu
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                      STIPULATION AND PROTECTIVE ORDER – PRIVILEGED MATERIAL ON   10
                      CELL PHONE AND AT WELLWORTH
